DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 02/03/2021.
Allowable Subject Matter
Claims 1, 6, 7, 9, 12, 13, 15, 18 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a method comprising: receiving a series of visual codes of a first original data file from a sending device, wherein the first original data file and a first digitally signed hash value of the first original data file are partitioned into a first series of display blocks, wherein each display block from the first series of display blocks is converted to a byte array to define a first series of byte arrays, wherein each byte array in the first series of byte arrays is converted to a corresponding visual code to define the series of visual codes; coalescing the second series of display blocks into a second original data file and a second digitally signed hash value of the second original data file using an order determined by the ordered identifying display block numbers in the header of each display block in the second series of display blocks, wherein the second original data file is the same as the first original data file and the second digitally signed hash value of the second original data file is the same as the first digitally signed hash value of the first original data file; verifying the second original data file with the digitally signed hash .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUYEN K VO/Primary Examiner, Art Unit 2887